Citation Nr: 1507817	
Decision Date: 02/24/15    Archive Date: 02/26/15

DOCKET NO.  09-27 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an increased initial evaluation for service connected posttraumatic stress disorder (PTSD), currently rated as 70 percent disabling effective July 16, 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1965 to November 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a  January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which granted the Veteran's claim for service connection for PTSD and assigned a 30 percent evaluation effective July 16, 2007.  

In an October 2013 rating decision, the RO increased the disability rating for service-connected PTSD from 30 percent to 70 percent disabling, effective July 16, 2007.  However, as the increase did not constitute a full grant of the benefits sought, the Veteran's claim for an increased initial disability rating remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38- 39 (1993). 

The Veteran submitted a substantive appeal, received in August 2009, wherein he requested a Board hearing at his local VA office before a Veterans Law Judge.  In January 2012, the Veteran requested that his Travel Board hearing be changed to a hearing by videoconferencing equipment.  A hearing by videoconference was scheduled for July 2014.  Notice of the hearing date was sent to the Veteran's address of record and was not returned as undeliverable; the regularity of the mail is presumed.  The Veteran failed to appear, and no explanation has been proffered by the Veteran or his representative.  As such, the Veteran's hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d).

The issue of whether new and material evidence sufficient to reopen a claim for service connection for a back disability was raised in an April 2013 claim and adjudicated in an August 2013 rating decision.  Prior to the issuance of the decision, the Veteran submitted a medical opinion from his VA chiropractor, which was not among the evidence considered by the RO in the subsequent rating decision.  It does not appear that further adjudicative action has been taken on this issue.  Therefore, the Board is referring the matter to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).
FINDING OF FACT

The Veteran's PTSD has not been manifested by total occupational and social impairment due to such symptoms as gross impairment of thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.                                                                                                                                                                                                                                             


CONCLUSION OF LAW

The criteria for a disability rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must inform the Veteran about (1) the information and evidence not of record that is necessary to substantiate the claim; (2) the information and evidence that VA will seek to provide; and (3) the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In this case, the Veteran is challenging the initial disability rating assigned following the grant of service connection for PTSD.  In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  Thus, VA's duty to notify has been satisfied. 

In addition, the duty to assist the Veteran has been satisfied in this case.  The available relevant evidence pertinent to the issue on appeal is in the claims file, including the Veteran's service treatment records, VA treatment records, and statements from the Veteran and his spouse in support of the claim.  The Veteran was provided with the opportunity to provide testimony before the Board, but did not avail himself of that opportunity.  The Board recognizes that an August 2010 letter from a team leader at the San Bernardino Vet Center indicated that the Veteran was receiving Social Security Administration (SSA) disability benefits because of anxiety response.  The Board is mindful of the decision in Golz v. Shinskei, 590 F.3d 1317, 1323 (Fed. Cir. 2010), which found that VA must seek to obtain relevant records under 38 U.S.C.A. § 5103 when 'there exists a reasonable possibility that the records could help the Veteran substantiate his claim for benefits.'  The legal standard for relevance requires VA to examine the information it has related to medical records and if there exists a reasonable possibility that the records could help the Veteran substantiate his claim for benefits, the duty to assist requires VA to obtain the records.  Golz, 590 F.3d at 1323.  Given that the Veteran's VA treatment records associated with the file comprehensively document the Veteran's symptoms and social interactions throughout the duration of the appeal period, the Board finds that it is not prejudicial to the Veteran to not obtain his SSA records, and remanding his claim to obtain these records would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); see also Golz, 590 F.3d 1317.  Even should records held by SSA demonstrate total occupational impairment, as will be discussed in more detail below, the chronological evidence of record does not demonstrate that the Veteran's symptoms have manifested in total social impairment, and thus, the Board finds that a reasonable possibility does not exist that any SSA records would help the Veteran substantiate his claim for entitlement to an evaluation in excess of 70 percent for PTSD.  Therefore, remand to request such records is not required.

A VA examination with respect to the issue on appeal was obtained in March 2013. When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the March 2013 VA medical examination obtained in this case is adequate.  It is based on a review of the VA medical records and an interview with the Veteran, and the examiner provided a complete rationale for the opinions stated, relying on and citing to the records reviewed.  Additionally, there is no evidence indicating that there has been a material change in the severity of the Veteran's PTSD symptoms since the Veteran was last examined.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).

The available records and medical evidence have been obtained in order to make an adequate determination as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

II.  Increased Initial Rating for PTSD

The Veteran contends that he is entitled to an initial disability rating in excess of 70 percent for his service-connected PTSD.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to active service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7 (2014).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2014).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

Where a veteran appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection is most probative of the degree of disability existing at the time that the initial rating was assigned, and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous . . . ." Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.  

In a January 2008 rating decision, the RO granted service connection for PTSD, and assigned a 30 percent disability rating with an effective date of July 16, 2007, the date VA received the Veteran's claim for service connection.  A subsequent rating decision in October 2013 increased the initial disability rating to 70 percent, effective July 16, 2007, under 38 C.F.R. § 4.130, Diagnostic Code 9411.

Pursuant to the General Rating Formula for Mental Disorders, a 70 percent evaluation is warranted where the mental disorder is manifested by occupational and social impairment with deficiencies in most areas such as work, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activity; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances and inability to establish and maintain effective relationships. 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014). 

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to symptoms such as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or name.  Id.

The evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Rather, all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the Diagnostic and Statistical Manual of Mental Disorders (5th ed. 2013) (DSM-V), are to be considered.  See 38 C.F.R. § 4.126.  If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, then the appropriate, equivalent rating will be assigned.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The Federal Circuit has embraced the Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).   

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b). 

A Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the DSM-IV.

A GAF of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

A GAF of 61 to 70 is defined as some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.

A GAF score generally reflects an examiner's finding as to the Veteran's functioning score on that day and, like an examiner's assessment of the severity of a condition, is not dispositive.  Rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a) (2014).


III.  Background and Analysis

The Veteran was provided a QTC examination regarding his PTSD in March 2013.  The Veteran was noted to have a diagnosis of PTSD and the examiner stated that the Veteran's level of occupational and social impairment was best summarized as total.  The Veteran reported the current relationship with his wife as "rocky" and stated that his relationship with his 1 adult child was "off and on."  He described his current relationship with his siblings as worse with his middle brother with a lot in common with his oldest brother, with whom he talks every 2-3 months.  The Veteran was noted to be currently involved in a social activity, going to the Vet Center two times per week. The Veteran also reported that he was currently not working because he was forced to retire due to having difficulty getting along with his coworkers and customers.

The March 2013 examiner noted that the Veteran described symptoms of anger, having a short fuse, depression and anxiety, panic attacks, detachment from others, chronic sleep problems, and hypervigilance.  The Veteran was noted to have never been psychiatrically hospitalized, although he attempted to harm himself by overdose in 1980, and the Veteran had never been violent towards other individuals.  The Veteran denied any negative interaction with law enforcement following military service.  The examiner noted that the following symptoms apply to the Veteran's diagnosis:  depressed mood, anxiety, suspiciousness, near-continuous panic or depression affecting ability to function independently, appropriately and effectively, chronic sleep impairment, impairment of short and long-term memory, difficulty understanding complex commands, impaired judgment, disturbances of motivation and mood, difficulty establishing /maintaining effective work and social relationships, difficulty in adapting to stressful circs, including work and worklike setting, inability to establish and maintain effective relationships, impaired impulse control such as unprovoked irritability with periods of violence, neglect of personal appearance and hygiene, intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene.  The examiner remarked that based on the examination, the Veteran required continued medication and individual and group counseling, but that he does not appear to pose a threat of danger or injury to himself or others.

The claims file contains treatment records from regularly-spaced VA mental health visits, documenting the Veteran's symptoms throughout the appeal period.  The Veteran has consistently reported frequent nightmares, depressed mood, low energy, difficulties falling and staying asleep, anxiety, flashbacks, episodes of uncontrollable crying, irritability, and frequent panic attacks.  The Veteran consistently denied homicidal ideation and suicidal intent, but noted suicidal ideation without intent in treatment records from August 2008, November 2008, August 2010, October 2010, December 2010, and August 2013.  Except for at a November 2008 mental health session, when the Veteran described potentially hearing auditory hallucinations that might or might not be the neighbor's radio and seeing visual illusions/images that are suddenly not there when he moves, the Veteran has otherwise regularly denied audio and visual hallucinations.  In a September 2011 statement, the Veteran reported that there were some days when he did not leave the house or come out of his room, and that his symptoms affected his personal hygiene and his wife had to remind him to shower or change clothing.  The Veteran was assigned GAF scores between 42 and 50 at the vast majority of his VA mental health sessions, with GAF scores of 60 and 65 assigned at sessions in March 2008 and December 2007 respectively.  As noted above, GAF scores between 40 and 50 denote serious symptoms or any serious impairment in social, occupational, or school functioning.

Regarding the effect of the Veteran's symptoms on his occupation, the Veteran stated, in September 2011, that he was unable to continue to work because of the severity of his symptoms.  He stated that he had his own business because it allowed him to work by himself and not interact with others, but that he slowly began to lose customers and couldn't interact with clients.  He attributed this to his panic attacks, anger, and irritability.

The Veteran has been married to the same woman throughout the duration of this appeal, to whom he has been married for more than 40 years.  In a September 2011 statement, the Veteran wrote that his panic attacks, anger, and irritability have a profound effect on his relationship with his spouse, and various VA treatment records alternatively document marital conflict or understanding and support.  Other VA treatment records also speak to the Veteran's social relationships.  A December 2007 mental health note documented the Veteran's reports of having a better relationship with his wife's children from before the marriage.  The Veteran has on multiple occasions stated that he would never end his life because he loves his kids and said he would always be there for them.  In an August 2009 statement, the Veteran wrote that he lost almost all of his friends because of his anger and was surprised that his kids are still talking to him because of the anger he expressed while they were growing up.  A December 2011 mental health note states that a significant amount of time at that session was spent talking about the Veteran's family and how important they are to him.  November 2012 and February 2013 records note that the Veteran regularly attends church and has good social support, with the November 2012 note indicating that the Veteran took part in adult bible study.  Finally, at the March 2013 VA examination, the Veteran reported an on and off relationship with his son, and having a lot in common with his oldest brother, with whom he speaks every 2-3 months.

The preponderance of the evidence of record does not support the assignment of a rating in excess of 70 percent for PTSD.  Although the evidence of record demonstrates subjective complaints of frequent nightmares, depressed mood, low energy, difficulties falling and staying asleep, anxiety, flashbacks, episodes of uncontrollable crying, irritability, and frequent panic attacks, and passive suicidal ideation, there is no evidence of symptoms of the same severity as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting others , disorientation to time or place, or memory loss for names of close relatives, own occupation, or own name.  Although the Board acknowledges the Veteran's report of intermittent inability to perform activities of daily living, such as maintenance of minimal personal hygiene), the Veteran's symptomatology, when taken in toto, is not found to rise to the level contemplated by a 100 percent evaluation.  Additionally, although a number of VA mental health treatment records include GAF scores noting severe symptoms or impairment, a 70 percent evaluation contemplates such severe symptomatology and impact. 

Assuming without deciding that the Veteran's PTSD results in total occupational impairment, the Veteran's symptoms cannot be said to result in total social impairment.  Although the Board notes the March 2013 VA examiner's conclusion that the Veteran's PTSD symptoms were best summarized as resulting in total occupational and social impairment, the Board finds the VA treatment records documenting the Veteran's social involvement to be more probative.  The fact that the Veteran has been able to maintain relationships with his wife and children, even with the presence of conflict, and regularly attend church and take part in adult bible study, indicates to the Board that his symptoms have not resulted in total social impairment.   

As a final point, the assertions of the Veteran have been considered and the Board has fully considered the Veteran's descriptions of his symptomatology as documented in his treatment records; however, as indicated above, the evidence of record indicates that, since the effective date of the grant of service connection, the Veteran's PTSD has been manifested by symptoms more consistent with the currently assigned rating than a higher rating.  The Board notes that the Veteran is competent to report his own symptoms, perceptions, and behaviors that are observable by a lay person.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Here, the Board finds that his description of his PTSD symptoms is credible.  However, even taking all of the Veteran's contentions regarding his symptoms as true, the picture painted is still not one of such severe symptoms so as to result in total social and occupational impairment.  Competent evidence concerning the nature and extent of the Veteran's PTSD has been provided by the medical personnel who have examined him during the current appeal period and who have rendered pertinent opinions in conjunction with the evaluations.

In light of the evidence discussed in the preceding paragraphs, the Board finds that the severity of the Veteran's overall disability more nearly approximates the already-assigned 70 percent rating.  A 100 percent rating for PTSD is not warranted. 

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Although the Veteran has asserted that he should be evaluated separately for his diagnosed major depressive disorder and anxiety disorder, NOS, these conditions, along with PTSD, are all rated using the same criteria under the General Rating Formula for Mental Disorders under 38 C.F.R. § 4.130.  To assign a separate rating for the same manifestations would constitute impermissible pyramiding.  See 38 C.F.R. § 4.14.   

The Board has particularly considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's PTSD is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2013). 
The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate. A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Veteran described his symptoms of PTSD, at worst, to include frequent nightmares, depressed mood, low energy, difficulties falling and staying asleep, anxiety, flashbacks, episodes of uncontrollable crying, irritability, and frequent panic attacks, passive suicidal ideation, and in one instance, potential visual/auditory hallucination.  The Veteran and his spouse have also described that, due to the medication the Veteran takes for his PTSD, he sometimes will remain in bed all day and require reminders to change his clothes and/or shower.  A rating of 70 percent for mental disorders contemplates social and occupational impairment with symptoms such as impaired impulse control (such as unprovoked irritability with periods of violence), difficulty in adapting to stressful circumstances (including work or a worklike setting), suicidal ideation, near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively, neglect of personal appearance and hygiene, and inability to establish and maintain effective relationships.  The Board finds that the rating criteria of Diagnostic Code 9411 adequately contemplate the levels of cognitive, social, and occupational impairment that are demonstrated in the evidence of record.  As discussed above, there is a higher rating available under the applicable diagnostic code, but the severity of the Veteran's PTSD does not produce such manifestations.  Additionally, the sedative effect of medications described by the Veteran and his spouse is not considered to be so exceptional or unusual for an individual suffering from severe PTSD symptoms contemplated by a 70 percent evaluation that an extra-schedular rating is appropriate.  There is no suggestion in the medical evidence that the rating criteria do not reasonably describe the Veteran's disability level and symptomatology.  

The Board further notes that the Veteran has previously been awarded service connection for tinnitus, bilateral hearing loss, and malaria.  Under Johnson v. McDonald, 2013-7104, 2014 WL 3844196 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, the evidence does not demonstrate, and the Veteran has not asserted, that there are additional symptoms or disability associated with his service-connected conditions that have not been adequately covered by the rating criteria for each individual condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.  

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected PTSD under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).

In conclusion, the preponderance of the evidence is against the claim for an initial disability rating in excess of 70 percent for PTSD, the benefit of the doubt rule is not applicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  


ORDER

Entitlement to an initial evaluation in excess of 70 percent for service-connected PTSD is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


